1 ITW Conference Call Second Quarter Exhibit 99.2 2 ITW Agenda 1.Introduction…………… John Brooklier/David Speer 2.Financial Overview…………… Ron Kropp 3.Reporting Segments…………. John Brooklier 4.2010 Forecasts…………… Ron Kropp 5.Q & A…………… John Brooklier/Ron Kropp/David Speer 3 ITW Forward - Looking Statements This conference call contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, without limitation, statements regarding operating performance, revenue growth, diluted income per share from continuing operations, restructuring expenses and related benefits, tax rates, end market conditions, and the Company’s related 2010 forecasts.These statements are subject to certain risks, uncertainties, and other factors which could cause actual results to differ materially from those anticipated.Important risks that could cause actual results to differ materially from the Company’s expectations are detailed in ITW’s Form 10-K for 2009. 4 Conference Call Playback Replay number: 203-369-1871 No pass code necessary Telephone replay available through midnight of August 3, 2010 Webcast / PowerPoint replay available at itw.com website 5 ITW Quarterly Highlights 6 ITW Quarterly Operating Analysis 7 ITW Non Operating & Taxes ITW Invested Capital ITW Debt & Equity 10 ITW Cash Flow 11 ITW Acquisitions Transportation Quarterly Analysis 13 Transportation Key Points •Transportation segment benefited from strong auto builds and improved auto aftermarket performance •Auto OEM/Tiers: Worldwide base revenues +34.5% in Q2 ’10 vs. Q2 ’09 –North American Q2 ’10 auto builds: 3.1 million vehicles vs. 1.8 million vehicles in Q2 ’09 –European Q2 ’10 builds: 5.0 million vehicles in Q2 ‘10 vs. 4.0 million vehicles in Q2 ’09 •Auto aftermarket Q2 ’10 worldwide base revenues: +4.2% in Q2 ’10 vs. Q2 ’09 as “miles driven” increased Industrial Packaging Quarterly Analysis 15 Industrial Packaging Key Points •Total segment base revenues continued to improve as industrial production metrics/diversified end markets perform better •Total North American industrial packaging base revenues: +22.5% in Q2 ’10 vs. Q2 ’09 –North American strapping base revenues: +28.7% in Q2 ’10 vs. Q2 ’09 •Total international industrial packaging base revenues: +11.9% in Q2 ’10 vs. Q2 ’09 –International strapping base revenues: +15.1% in Q2 ’10 vs.
